DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
in paragraph 0032, second sentence, it appears that “swing arm assembly 620” should be changed to –swing arm assembly—720--.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the specification does not provide antecedent basis for the second axis (along which the head is extendible, e.g., axis A1) being “substantially perpendicular” to the first axis (“about” which the mount plate is rotatable and along which the mount plate is slidable, e.g., axis A2), as set forth in claim 2.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the swing arm having a “base mounted to a floor”, as recited in claim 1, in combination with all of the other limitations of claim 1 (it is noted that it appears that claim 1 is specific to either the embodiment of Figure 22, or to the embodiment of Figure claim 1).
No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over the G.E. Schmidt Proline Swing Arm video that was uploaded on May 31, 2013, and that was retrieved . 
A series of screen shots of the G.E. Schmidt video are being made of record on the PTO-892 accompanying this Office Action.  The G.E. Schmidt video is 34 seconds long.  Note that the screen shots each have a time stamp in the bottom left corner thereof to indicate at what point in time in the video the screen shot was taken.  Additionally, because the actions of the elements in the video were sufficiently quick such that there are a number of times at which plural screen shots were taken at the same “second” within the video, page numbers are also provided for the accompanying screen shots for easy reference.  
It is noted that the video was uploaded with the caption “[O]ur ProLine Swing Arm is perfect for robotic applications where your weld gun is mounted to a stand and a tip dresser or etching machine is needed to swing in to place” and “[T]his swing arm is rugged and made to last with simple installation. Our universal mounting plate allows you to mount your equipment in several different orientations” and “[I]n addition, there is plenty of XYZ adjustability at the end of the arm for fine-tune adjustments”, as can be seen on pages 1-2.
It is noted that the swing arm depicted in the video is depicted as being like (other than being a mirror image thereof, and other than including a different rotary actuator, as will be discussed further hereinbelow) the swing arm depicted in present Figures 1-2, for example.  Attention is directed to the annotated reproductions of various ones of the screen shots below, for example.




[AltContent: textbox (Welding electrode tips to be dressed)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    1180
    1907
    media_image1.png
    Greyscale


[AltContent: textbox (tip dresser)]









[AltContent: connector]Below is a reproduction of the screen shot from page 15 (taken at 0:07/0:34):
[AltContent: arrow][AltContent: connector][AltContent: ][AltContent: textbox (47)][AltContent: arrow][AltContent: textbox (45)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tip dresser)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    1195
    1913
    media_image2.png
    Greyscale

[AltContent: textbox (49)]
[AltContent: textbox (Support member)]
[AltContent: textbox (Through holes re claim 7)][AltContent: arrow][AltContent: textbox (Mount plate)]
[AltContent: textbox (A2)]

[AltContent: textbox (Adjustment screws and adjustment jacking bolts like 46, 46, 48, 48 of present specification)]






[AltContent: textbox (Driver cylinder for pivoting arm about vertical axis)]

[AltContent: arrow]

[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    1180
    1914
    media_image3.png
    Greyscale

[AltContent: textbox (Arm pivotally coupled to base)]

[AltContent: textbox (47)][AltContent: textbox (Mount plate)]
[AltContent: textbox (Support member)][AltContent: textbox (base)]
[AltContent: textbox (Extendible arm)]





[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    1189
    1903
    media_image4.png
    Greyscale

[AltContent: textbox (Rotational adjustment tube (like 42 of present Figure 2))]
[AltContent: textbox (49)][AltContent: textbox (45)][AltContent: textbox (Through holes re claim 7)]




The G.E. Schmidt video teaches a swing arm for, for example, a tip dresser (as taught by the video caption, and also as shown in the video; see annotated reproductions of pages 5, 15, and 28 above, for example), though it is noted that the present claims do not actually require such a tip dresser (but merely require that the head is capable of accommodating a tip dresser).  
Regarding at least claim 1, a support member configured like the support member 40 of the present specification is labeled above, and a mount plate configured like the mount plate 38 of the present specification is also labeled above.  It is noted that as presently disclosed (i.e., in the present application), the mount plate 38 is rotatably coupled with the support member 40 for rotation about axis A2 via rotational adjustment tube 42, and presently-disclosed mount plate 38 is considered to be “slidably coupled” with the support member 42 for movement in the direction of axis A2, noting that the present specification teaches (paragraph 0022, Figure 2) that “[A] pair of vertical adjustment bolts 45 can be associated with the support member 40 and can facilitate vertical positioning of the mount plate 38 with respect to the support member 40”, and “[T]he vertical adjustment bolts 45 can be rotated in opposite directions (e.g., about an axis A3) to facilitate the sliding of the rotational adjustment tube 42 along the axis A2”.  That being said, attention is directed to the rotational adjustment tube and adjustment bolts (which bolts are labeled above as 45) labeled in various ones of the annotated reproduced screenshots above, as well as the above-labeled first axis (labeled above as A2), re the rotation and sliding of the mount plate about (and along, respectively) the first axis A2 labeled above (re claim 1, for example), and re the adjustment bolts of claim 4, for example.  Additionally, see the caption of the video, which notes that “there is plenty of XYZ adjustability at the end of the arm for fine-tune adjustments”.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Base/mounting plate)][AltContent: textbox (fastener)]
    PNG
    media_image5.png
    1186
    1911
    media_image5.png
    Greyscale



[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    1188
    1901
    media_image6.png
    Greyscale

[AltContent: textbox (fasteners)][AltContent: textbox (Base/mounting plate)]


However, it is noted that the GE Schmidt video teaches a driver cylinder (as labeled above in the screenshot from page 28) coupled to the base and the arm for pivoting the arm with respect to the base, rather than teaching a “rotary servo” that is “configured to facilitate pivoting of the arm of the arm assembly with respect to the base via rotational actuation”, as set forth in independent claim 1, and rather than teaching such a rotary servo that comprises an electric motor, as set forth in claim 8.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electric rotary servo motor drive arrangement (including at least electric rotary servo motor M1 and the gear drives and housing 48 therefor, provided between/coupling the base 10 and the arm 16 being pivoted) that pivots a “swing arm” of a robot arrangement relative to the base, as taught by EP ‘656, for the pivot drive arrangement that includes the driver cylinder labeled above taught by the GE Schmidt video, for the purpose of providing a precision (noting that servomotors, by definition utilize feedback) drive arrangement for performing the pivoting, and additionally noting that such amounts to the simple substitution of one known element (rotary servo motor drive arrangement for pivoting an arm of a robot arrangement) for another (driver cylinder drive arrangement for 
Regarding claim 2, attention is directed to the extendible arm (of the GE Schmidt video) labeled above (and compare such to the extendible arm 32 of present Figure 1, for example), noting that such extends the head “along” a second axis that is horizontal, and which is thus perpendicular to the vertical first axis A2.
Regarding claim 3, the mount plate 38 of the present disclosure is connected to a rotational adjustment tube 42 that “facilitates” rotatable and slidable coupling of the mount plate 38 to the support member 48, and wherein the rotational adjustment tube 42 is connected to a plurality of fasteners 49 that facilitate selective rotational positioning of the mount plate 38 with respect to the support member 40.  Compare such structure of present Figure 2 to that of the annotated screenshots above (from the GE Schmidt video), noting that the rotational adjustment tube, mount plate, and support member are labeled above, as are fasteners 49.
Re claim 5, see the extension plates from the GE Schmidt video, labeled above as 47, and compare such to element 47 of Figure 2 of the present disclosure.  Note that such above-labeled extension plates 47, 47 are coupled with the mount plate (labeled above) such that the mount plate is disposed (vertically) between the extension plates 47, 47 (noting that one 47 is above the mount plate and the other 47 is below the mount plate), and each adjustment bolt (described above, both labeled above as 45) is threaded through one of the extension plates 47 and into the support member (labeled above).
Re claim 6, see the plural adjustment screws and plural jacking bolts labeled above re the GE Schmidt video, and compare those to the adjustment screws 46 and jacking bolts 48 depicted in at least present Figure 2 of the present disclosure.
claim 7, see the through holes labeled above in the annotated figures from the GE Schmidt video, noting that they are configured like those 41 of the present disclosure (compare above annotated figures to present Figure 2, for example).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
July 8, 2021